   Case 19-61608-grs Doc 833-50 Filed 07/29/20 Entered 07/29/20 08:18:59 Desc
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 1 of 11




                                    EXHIBIT 50
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 1 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 2 of 11




                               Exhibit 13
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 2 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 3 of 11


                                                 GUARANTY

          THIS GUARANTY (“Guaranty”) is entered into and effective as of March 11, 2019, and is by and
  among The Third Friday Total Return Fund, LP, a Delaware limited partnership, whose address for
  purposes of this Guaranty is 5136 NE 26th Avenue, Fort Lauderdale, Florida 33308 (“Guarantor”); and the
  lenders listed in Exhibit “A” attached hereto and incorporated herein (“Lender”), whose address for
  purposes of this Guaranty is c/o Pelorus Equity Group Inc., 124 Tustin Avenue, Suite 200, Newport Beach,
  California 92663, and is delivered to and in favor of Lender, its successors and assigns.

                                                  RECITALS

  A.      St. Alexius Properties, LLC, a Missouri limited liability company, and Success Healthcare 2, LLC,
  a California limited liability company (collectively, “Borrower”), has executed or will execute and has
  delivered or will deliver to Lender a Secured Note dated March 11, 2019 in the original principal amount
  of Six Million Three Hundred Thousand and 00/100 Dollars ($6,300,000.00) (the “Note”).

  B.     To induce Lender to make the Loan to Borrower, which Guarantor acknowledges that Lender
  would not make the Loan without a guaranty, Guarantor is delivering to Lender this Guaranty.

                                                 AGREEMENT

  NOW, THEREFORE, in consideration of the foregoing and for other valuable consideration, the receipt
  and adequacy of which are hereby acknowledged, Guarantor agrees as follows:
  1.       Guaranty.
           1.1.      Guaranty of Obligations. Guarantor guarantees to Lender, its successors and assigns the
  full and prompt collection of all amounts owed by Borrower under the Note, the Security Agreement, any
  other agreement that now or later secures repayment of the Note, any other agreement that Guarantor now
  or later states is guaranteed, and any other agreement that Guarantor or Borrower signs in connection with
  the loan obtained by Borrower. All these documents are collectively referred to as the “Loan Documents,”
  which Loan Documents evidence the “Loan.” The amounts guaranteed are referred to as the “Guaranteed
  Obligations.”
           1.2.      Guaranty of Collection. Guarantor guarantees to Lender full and prompt collection of all
  outstanding amounts due under the Note, Deed of Trust and the Loan Documents. Notwithstanding
  anything contained in this Guaranty to the contrary, this is a guaranty of collection only, and not a guaranty
  of payment. Before enforcing this Guaranty, (i) Lender first must foreclose upon any collateral securing the
  Note, (ii) Lender must use reasonable efforts to obtain judgment against Borrower and any guarantors of
  payment (“Payment Guarantors”) of the Guaranteed Obligations, (iii) Lender must use reasonable efforts
  to execute on any judgment obtained against Borrower (but not any Payment Guarantors), and (iv)
  following execution, a portion of the sums due under the Notes must remain unpaid (a “Deficiency
  Amount”); provided, however, if Borrower becomes the debtor in any voluntary or involuntary bankruptcy
  case, then Lender immediately may enforce this Guaranty against Guarantor.
  2.       Absolute. This Guaranty is irrevocable, absolute, present, and unconditional. The obligations of
  Guarantor under this Guaranty shall not be affected, reduced, modified, or impaired on the happening from
  time to time of any of the following events, whether or not with notice to (except as notice is otherwise
  expressly required) or the consent of Guarantor:
           2.1.      Failure to Give Notice. The failure to give notice to Guarantor of the occurrence of a
  default under the terms and provisions of this Guaranty or the Loan Documents;
           2.2.      Modifications or Amendments. The modification or amendment, whether material or
  otherwise, of any obligation, covenant, or agreement set forth in this Guaranty or Loan Documents;


                                                        1
  © 2007 Geraci Law Firm; All Rights Reserved.                                                         Rev. 05/11
  Guaranty
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 3 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 4 of 11


            2.3.     Lender’s Failure to Exercise Rights. Except as otherwise provided in Section 1.2 above,
  any failure, omission, delay by, or inability by Lender to assert or exercise any right, power, or remedy
  conferred on Lender in this Guaranty or the Loan Documents, including the failure to execute on collateral
  held for this Guaranty or the Loan Documents;
            2.4.     Release of Security. Any release of any real or personal property or other security now
  held or to be held by Lender for the performance of the Guaranteed Obligations;
            2.5.     Borrower’s Termination. A termination, dissolution, consolidation, or merger of
  Borrower with or into any other entity;
            2.6.     Borrower’s Bankruptcy. The voluntary or involuntary liquidation, dissolution, sale, or
  other disposition of all or substantially all of Borrower’s assets, the marshalling of Borrower’s assets and
  liabilities, the receivership, insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
  arrangement, composition with creditors, or readjustment of, or other similar proceedings affecting
  Borrower, Guarantor or any of the assets of either Borrower or Guarantor;
            2.7.     Borrower’s Assignment of Rights. The assignment of any right, title, or interest of
  Lender in this Guaranty or the Loan Documents to any other person; or
            2.8.     Extent of Guarantor’s Obligations. Any other cause or circumstance, foreseen or
  unforeseen, whether similar or dissimilar to any of the foregoing; it being the intent of Guarantor that its
  obligations under this Guaranty shall not be discharged, reduced, limited, or modified except by (a) payment
  of amounts owing pursuant to this Guaranty and/or Loan Documents (and then only to the extent of such
  payment or payments); and (b) full performance of obligations under this Guaranty and/or Loan Documents
  (and then only to the extent of such performed or discharged obligation or obligations).
            2.9.     Exercise of Lender Rights. Any action of Lender authorized pursuant to Section 6 below.
  3.        Additional Credit. Additional credit under the Loan Documents may be granted from time to time
  at Borrower’s request and without further authorization from or notice to Guarantor and shall automatically
  be deemed part of the Guaranteed Obligations. Lender need not inquire into Borrower’s power or the
  authority of its members, officers, or agents acting or purporting to act on its behalf. Each credit granted to
  Borrower under the Loan Documents shall be deemed to have been granted at Guarantor’s instance and
  request and in consideration of, and in reliance on, this Guaranty.
  4.        Guaranty of Collection. Guarantor’s liability on this Guaranty is a guaranty of collection not of
  payment.
  5.        Cessation of Liability. Guarantor’s liability under this Guaranty shall not in any way be affected
  by the cessation of Borrower’s liability for any reason other than full performance of all the obligations
  under the Loan Documents, including, without limitation, any and all obligations to indemnify Lender.
  6.        Authorization of Lender. Guarantor authorizes Lender, without notice or demand and without
  affecting its liability under this Guaranty, and without consent of Guarantor or prior notice to Guarantor,
  to:
            6.1.     Modify Loan Documents. Make any modifications to the Loan Documents;
            6.2.     Assign Guaranty. Assign the Loan Documents and this Guaranty;
            6.3.     Modify Security. Take, hold, or release security for the performance of the Guaranteed
  Obligations with the consent of the party providing such security;
            6.4.     Additional Guarantors. Accept or discharge, in whole or in part, additional guarantors;
            6.5.     Order of Sale. Direct the order and manner of any sale of all or any part of security now
  or later held under the Loan Documents or this Guaranty, and also bid at any such sale to the extent allowed
  by law; and
            6.6.     Application of Proceeds. Apply any payments or recovery from Borrower, Payment
  Guarantor, Guarantor, or any source, and any proceeds of any security, to Borrower’s obligations under the
  Loan Documents in such manner, order, and priority as Lender may elect, whether or not those obligations
  are guaranteed by this Guaranty or secured at the time of such application.



                                                        2
  © 2007 Geraci Law Firm; All Rights Reserved.                                                          Rev. 05/11
  Guaranty
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 4 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 5 of 11


  7.        Lender’s Rights on Borrower’s Default. Except as otherwise provided in Section 1.2 above,
  Guarantor agrees that on Borrower’s default Lender may elect to nonjudicially or judicially foreclose
  against all or part of the real or personal property securing Borrower’s obligations, or accept an assignment
  of any such security in lieu of foreclosure, or compromise or adjust any part of such obligations, or make
  any other accommodation with Borrower or Guarantor, or exercise any other remedy against Borrower or
  any security. No such action by Lender shall release or limit Guarantor’s liability to Lender, even if the
  effect of that action is to deprive Guarantor of the right to collect reimbursement from Borrower or any
  other person for any sums paid to Lender or bar or prejudice Guarantor’s rights of subrogation, contribution,
  or indemnity against Borrower or any other person. Without limiting the foregoing, it is understood and
  agreed that, on any foreclosure or assignment in lieu of foreclosure of any security held by Lender, such
  security shall no longer exist and that any right that Guarantor might otherwise have, on full payment of
  the Borrower’s obligations by Guarantor to Lender, to participate in any such security or to be subrogated
  to any rights of Lender with respect to any such security shall be nonexistent; nor shall Guarantor be deemed
  to have any right, title, interest, or claim under any circumstances in or to any real or personal property held
  by Lender or any third party following any foreclosure or assignment in lieu of foreclosure of any such
  security. Guarantor again specifically acknowledges and waives the above as more specifically provided
  for in Section 24.2.3.
  8.        Effect of Borrower’s Bankruptcy. The liability of Guarantor under this Guaranty shall in no way
  be affected by:
            8.1.    Release of Borrower. Release or discharge of Borrower in any creditor proceeding,
  receivership, bankruptcy, or other release or discharge of Borrower, for any reason;
            8.2.    Modification of Borrower’s Liability. Impairment, limitation, or modification of
  Borrower’s liability or the estate, or of any remedy for the enforcement of Borrower’s liability, which may
  result from the operation of any present or future provision of the Bankruptcy Code (Title 11 of the United
  States Code, as amended; 11 U.S.C. §§ 101-1330) or any bankruptcy, insolvency, state or federal debtor
  relief statute, any other statute, or from the decision of any court;
            8.3.    Rejection of Debt. Rejection or disaffirmance of the Indebtedness, or any portion of the
  Indebtedness, in any such proceeding;
            8.4.    Cessation of Borrower’s Liability. Cessation, from any cause whatsoever, whether
  consensual or by operation of law, of Borrower’s liability to Lender resulting from any such proceeding; or
            8.5.    Modification and Replacement of Guaranteed Obligation. If the Guaranteed
  Obligations are restructured or replaced in connection with a bankruptcy proceeding or case, Guarantor
  shall remain liable as guarantor of such restructured or replaced obligation.
  9.        Subordination. Until the Guaranteed Obligations have been paid or otherwise discharged in full,
  Guarantor subordinates any and all liability or indebtedness of Borrower owed to Guarantor to the
  obligations of Borrower to Lender that arise under the Guaranteed Obligations. However, Guarantor may
  receive payment of current reasonable salary and current reasonable payments made in the ordinary course
  of business for goods provided or services rendered.
  10.       Application of Payments. With or without notice to Guarantor, Lender, in its sole and absolute
  discretion may:
            10.1. Priority of Payments. Apply any or all payments or recoveries from Borrower, Payment
  Guarantor, or Guarantor, or from any other guarantor or endorser under this or any other instrument, or
  realized from any security, in such manner, order, or priority as Lender sees fit, to the indebtedness of
  Borrower to Lender under the Loan Documents, whether such indebtedness is guaranteed by this Guaranty
  or is otherwise secured or is due at the time of such application; and
            10.2. Refund to Borrower. Refund to Borrower any payment received by Lender on any
  indebtedness guaranteed in this Guaranty, and payment of the amount refunded is fully guaranteed. Any
  recovery realized from any other guarantor under this or any other instrument shall be first credited on that



                                                         3
  © 2007 Geraci Law Firm; All Rights Reserved.                                                           Rev. 05/11
  Guaranty
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 5 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 6 of 11


  portion of the indebtedness of Borrower to Lender that exceeds the maximum liability, if any, of Guarantor
  under this Guaranty.
  11.      Claims in Bankruptcy. Guarantor shall file all claims against Borrower in any bankruptcy or
  other proceeding in which the filing of claims is required or allowed by law on any indebtedness of
  Borrower to Guarantor, and shall assign to Lender all rights of Guarantor on any such indebtedness. If
  Guarantor does not file any such claim, Lender, as attorney-in-fact for Guarantor, is authorized to do so in
  Guarantor’s name, or, in Lender’s discretion, to assign the claim and to file a proof of claim in the name of
  Lender’s nominee. In all such cases, whether in bankruptcy or otherwise, the person or persons authorized
  to pay such claim shall pay to Lender the full amount of any such claim, and, to the full extent necessary
  for that purpose, Guarantor assigns to Lender all of Guarantor’s rights to any such payments or distributions
  to which Guarantor would otherwise be entitled.
  12.      Representations and Warranties if Guarantor is an Entity. If Guarantor is an entity, Guarantor
  represents and warrants to Lender that:
           12.1. Legal Status. Guarantor (a) is duly organized, validly existing under, and in good standing
  with, the laws of the state in which it is domiciled and in the state in which the property secured the Loan
  is located in; (b) has all requisite power, and has all material governmental licenses, authorizations,
  consents, and approvals necessary to own its assets and carry on its business as now being or as proposed
  to be conducted; and (c) is qualified to do business in the state in which any property securing the loan is
  located in.
           12.2. No Breach. Neither the execution and delivery of this Guaranty nor compliance with its
  terms and provisions shall conflict with or result in a breach of, or require any consent under, the
  organizational documents of Guarantor, or any agreement or instrument by which Guarantor is bound.
           12.3. Authority and Power. Guarantor has all necessary power and authority to execute,
  deliver, and perform its obligations under this Guaranty. Guarantor’s execution, delivery, and performance
  of this Guaranty has been duly authorized by all necessary action on its part; and this Guaranty has been
  duly and validly executed and delivered by Guarantor and constitutes its legal, valid, and binding obligation,
  enforceable against Guarantor in accordance with its terms. Guarantor shall, concurrently with the
  execution of this Guaranty, deliver to Lender a copy of a resolution of Guarantor’s managing member(s),
  if a limited liability company, or board of directors and/or shareholders, if a corporation, authorizing or
  ratifying execution of this Guaranty.
  13.      Representations and Warranties if Guarantor is an Individual. If Guarantor is an individual,
  Guarantor represents and warrants to Lender that:
           13.1. Legal Status. Guarantor has all requisite power and has all material governmental
  licenses, authorizations, consents, and approvals necessary to carry on his business as now being or as
  proposed to be conducted.
           13.2. No Breach. Neither the execution and delivery of this Guaranty nor compliance with its
  terms and provisions shall conflict with or result in a breach of, or require any consent under any agreement
  or instrument by which Guarantor is bound.
           13.3. Authority and Power. This Guaranty has been duly and validly executed and delivered
  by Guarantor and constitutes its legal, valid, and binding obligation, enforceable against Guarantor in
  accordance with its terms.
           13.4. Financial Statements. All financial information furnished or to be furnished to lender is
  or will be true and correct, does or will fairly represent the financial condition of Guarantor, and was or
  will be prepared in accordance with generally accepted accounting principles (“GAAP”).
           13.5. Claims and Proceedings. There are no claims, actions, proceedings, or investigations
  pending against Guarantor.
  14.      Information Not Required. Guarantor represents that Guarantor is fully aware of Borrower’s
  financial condition and operation and is in a position by virtue of his, her, or its relationship to Borrower to



                                                         4
  © 2007 Geraci Law Firm; All Rights Reserved.                                                           Rev. 05/11
  Guaranty
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 6 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 7 of 11
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 7 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 8 of 11


  postjudgment fees, costs, and expenses is separate and several and shall survive the merger of this Guaranty
  into any judgment on this Guaranty.
  20.      Assignability. This Guaranty shall be binding on Guarantor and Guarantor’s heirs, representatives,
  successors and assigns and shall inure to the benefit of Lender, its successors and assigns, and their
  successors and assigns and respective personal representatives, successors, and assigns according to the
  context of this Guaranty. Guarantor shall not have the right to assign the obligations in this Guaranty.
  Lender may assign its rights under this Guaranty in connection with an assignment of all or part of the
  Guaranteed Obligation. Notice is hereby waived as to any such assignment by Lender.
  21.      Revival of Guaranty. If a claim (“Claim”) is made on Lender at any time (whether before or after
  payment or performance in full of any Guaranteed Obligation, and whether such claim is asserted in a
  bankruptcy proceeding or otherwise) for repayment or recovery of any amount or other value received by
  Lender (from any source) in payment of, or on account of, any Guaranteed Obligation, and if Lender repays
  such amount, returns value or otherwise becomes liable for all or part of such Claim by reason of (a) any
  judgment, decree, or order of any court or administrative body or (b) any settlement or compromise of such
  Claim, Guarantor shall remain severally liable to Lender for the amount so repaid or returned or for which
  Lender is liable to the same extent as if such payments or value had never been received by Lender, despite
  any termination of this Guaranty or the cancellation of any note or other document evidencing any
  Guaranteed Obligation.
  22.      Captions. The captions and section headings appearing in this Guaranty are included solely for
  convenience of reference and are not intended to affect the interpretation of any provision of this Guaranty.
  23.      Severability. If any provision in this Guaranty is invalid and unenforceable in the jurisdiction
  whose law is applied to this Guaranty or in any particular context, then, to the fullest extent permitted by
  law, (a) the other provisions shall remain in full force and effect in such jurisdiction or context and shall be
  liberally construed in favor of Lender in order to carry out the parties’ intentions as nearly as possible, and
  (b) the invalidity or unenforceability of any provision in that jurisdiction or context shall not affect the
  validity or enforceability of such provision in any other jurisdiction.
  24.      Waivers.
           24.1. Waiver of Rights to Require Lender to Act. Except as set forth in Section 1.2, Guarantor
  waives the right to require Lender to:
                   24.1.1. Proceed against Borrower or any other person;
                   24.1.2. Proceed or exhaust any security held from any person;
                   24.1.3. Proceed against any other guarantor; or
                   24.1.4. Pursue any other remedy available to Lender.
           24.2. Waivers Until Obligation Is Repaid. Until the Guaranteed Obligations have been paid or
  otherwise discharged in full:
                   24.2.1. Guarantor waives all rights of subrogation, indemnity, any rights to collect
  reimbursement from Borrower, and any right to enforce any remedy that Lender now has, or may have,
  against Borrower.
                   24.2.2. Guarantor waives any benefit of, and any right to participate in, any security now
  or later held by Lender.
                   24.2.3. Guarantor waives any defense it may have now or in the future based on any
  election of remedies by Lender that destroys Guarantor’s subrogation rights or Guarantor’s rights to proceed
  against Borrower or any Payment Guarantor for reimbursement, and Guarantor acknowledges that it shall
  be liable to Lender even though Guarantor may well have no such recourse against Borrower.
                   24.2.4. Guarantor waives notice of (a) acceptance and reliance on this Guaranty; (b) notice
  of renewal, extension, or modification of any Guaranteed Obligation under this Guaranty; and (c) notice of
  default or demand in the case of default.
                   24.2.5. Guarantor waives any right or defense it may now or hereafter have based on (a)
  Lender’s full or partial release of any party who may be obligated to Lender; (b) Lender’s full or partial


                                                         6
  © 2007 Geraci Law Firm; All Rights Reserved.                                                           Rev. 05/11
  Guaranty
   Case 19-61608-grs
          19-61611-grs Doc
                         Claim833-50
                                6-1 PartFiled
                                         14 07/29/20
                                              Filed 06/03/20
                                                         Entered
                                                               Desc
                                                                 07/29/20
                                                                     Exhibit08:18:59
                                                                               Page 8 Desc
                                                                                      of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 9 of 11


  release or impairment of any collateral for the Guaranteed Obligations; and (c) the modification or extension
  of the Guaranteed Obligations.
                    24.2.6. Guarantor waives any and all suretyship defenses now or later available to it under
  the law governing this Guaranty.
                    24.2.7. Without limiting the generality of any other waiver or provision of this Guaranty,
  Guarantor waives, to the maximum extent such waiver is permitted by law, any and all benefits or defenses
  arising directly or indirectly under the law governing this Guaranty.
                    24.2.8. Guarantor waives any statute of limitation affecting liability under this Guaranty or
  the enforceability of this Guaranty and further waives any defense that might otherwise exist because of the
  expiration of the statute of limitations on the Loan Documents.
                    24.2.9. Guarantor waives any duty of Lender to disclose to Guarantor any facts Lender may
  now know or later learn about Borrower or Borrower’s financial condition regardless of whether Lender
  has reason to believe that any such facts materially increase the risk beyond that which Guarantor intends
  to assume, or has reason to believe that such facts are unknown to Guarantor, or has a reasonable
  opportunity to communicate such facts to Guarantor, it being understood and agreed that Guarantor is fully
  responsible for and is capable of being and keeping informed of Borrower’s financial condition and of all
  circumstances bearing on the risk of nonpayment of any indebtedness guaranteed under this Guaranty.
                    24.2.10. Guarantor waives all notices to Guarantor.
                    24.2.11. Without limiting the generality of any other waiver or provision of this Guaranty,
  Guarantor waives, to the maximum extent such waiver is permitted by law, any and all benefits or defenses
  arising directly or indirectly under any one or more of (a) California Civil Code §§ 2799, 2808, 2809, 2810,
  2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2846, 2847, 2848, 2849, 2850, 2899, and 3433; (b)
  Chapter 2 of Title 14 of the California Civil Code; (c) California Code of Civil Procedure §§580a, 580b,
  580c, 580d, and 726; (d) California Commercial Code §3605 or (e) any rights identified in Union Bank v.
  Gradsky, 265 Cal. App. 2d 40 (1968).
  25.      Arbitration. Concurrently herewith, Borrower and Guarantor shall execute that certain Arbitration
  Agreement whereby Borrower, Guarantor, and Lender agree to arbitrate any disputes to resolve any Claims (as
  defined in the Arbitration Agreement).
  26.      Jurisdiction. The parties agree that all actions or proceedings arising in connection with this Guaranty
  and the other Loan Documents shall be tried and litigated only in the state courts located in the county in which
  notice shall be sent to Lender pursuant to this Guaranty, or the applicable federal district court that covers said
  county.
  27.      Joint and Several. If this Guaranty is issued by more than one party or if any other party guarantees
  the obligations of Borrower, the obligations of Guarantor and any others under this Guaranty shall be joint
  and several.
  28.      Entire Agreement. This Guaranty embodies the entire agreement and understanding between
  Guarantor and Lender pertaining to the subject matter of this Guaranty, and supersedes all prior agreements,
  understandings, negotiations, representations, and discussions, whether verbal or written, of the parties,
  pertaining to that subject matter. Guarantor is not relying on any representations, warranties, or inducements
  from Lender that are not expressly stated in this Guaranty.
  29.      Further Assurances. Guarantor shall promptly and duly execute and deliver to Lender such further
  documents and assurances and take such further action as Lender may from time to time reasonably request,
  including, without limitation, any amendments to this Guaranty to establish and protect the rights, interests,
  and remedies created or intended to be created in favor of Lender.
  30.      Gender; Singular Includes Plural. As used in this Guaranty, the singular includes the plural, and
  the masculine includes the feminine and neuter, and vice versa, if the context so requires.
  31.      Nonwaiver. No provision of this Guaranty or right of Lender under this Guaranty can be waived,
  nor can Guarantor be released from its obligations under this Guaranty except by a writing duly executed
  by an authorized representative of Lender.


                                                          7
  © 2007 Geraci Law Firm; All Rights Reserved.                                                              Rev. 05/11
  Guaranty
   Case 19-61608-grs
          19-61611-grs DocClaim
                              833-50
                                6-1 PartFiled
                                         14 07/29/20
                                               Filed 06/03/20
                                                          Entered
                                                               Desc07/29/20
                                                                      Exhibit08:18:59
                                                                                Page 9 Desc
                                                                                       of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 10 of 11
   Case
   Case19-61611-grs
          19-61608-grs Claim
                          Doc 833-50
                                6-1 Part Filed
                                         14 Filed
                                               07/29/20
                                                    06/03/20
                                                          Entered
                                                               Desc07/29/20
                                                                     Exhibit 08:18:59
                                                                                Page 10Desc
                                                                                       of 10
Exhibit 50. Guaranty of Pelorus Obligations in connection with St. Alexius Acqu Page 11 of 11


                                               EXHIBIT “A”
                                             BENEFICIARY LIST




                                                                                          Loan Funds
                                 Beneficiary Name(s) and Vesting
                                                                                           Deposited
        BQR Capital, LLC, a Delaware Limited Liability Company, as to an undivided        $3,700,000.00
        58.730% beneficial interest
        Titan Loan Servicing, LLC, a Florida Limited Liability Company as to an           $1,300,000.00
        undivided 20.635% beneficial interest
        Pelorus Fund, LLC, a California limited liability company as to an undivided       $500,000.00
        7.937% beneficial interest
        George McNee Jr., Trustee of The McNee Family Trust dated January 17, 2008 as      $300,000.00
        to an undivided 4.762% beneficial interest
        Nancy S. Koven, Trustee of the Koven Omens Trust dated June 26, 2015 as to an      $250,000.00
        undivided 3.968% beneficial interest
        Ronald Litz and Gloria Litz, Trustees of the Restated Revocable Living Trust of    $250,000.00
        Ronald Litz and Gloria Litz dated December 11, 2007 as to an undivided 3.968%
        beneficial interest
